Exhibit 10.53

Final Version

RESTRICTED STOCK UNIT GRANT NOTICE

UNDER THE

CHANGE HEALTHCARE INC.

2019 OMNIBUS INCENTIVE PLAN

(Non-Employee Directors)

Change Healthcare Inc., a Delaware corporation (the “Company”), pursuant to its
2019 Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set
forth below the number of Restricted Stock Units set forth below. The Restricted
Stock Units are subject to all of the terms and conditions as set forth herein,
in the Restricted Stock Unit Agreement (attached hereto or previously provided
to the Participant in connection with a prior grant), and in the Plan, all of
which are incorporated herein in their entirety. Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

 

Participant:    [Insert Participant Name] Date of Grant:    [Insert Grant Date]
Vesting Commencement Date:    [Insert Date] Number of    Restricted Stock Units:
   [Insert No. of Restricted Stock Units Granted] Vesting Schedule:    Provided
the Participant has not undergone a Termination at the time of the applicable
vesting date, 100% of the Restricted Stock Units will vest on the first
anniversary of the Vesting Commencement Date; provided, however, that in the
event that the Participant undergoes a Termination (i) as a result of the
Participant’s death prior to the applicable vesting date, the Participant shall
fully vest in the Participant’s Restricted Stock Units or (ii) as a result of
the Participant’s Disability prior to the applicable vesting date, the
Participant shall vest as to a prorated portion of the Restricted Stock Units
granted, with such proration based on the number of days the Participant
provided services from the Vesting Commencement Date to the date of Termination.

*         *         *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.

 

CHANGE HEALTHCARE INC.     PARTICIPANT1        

By:

   

Title:

   

 

 

1 

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

[Signature Page to Restricted Stock Unit Award (Non-Employees Director)]



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

UNDER THE

CHANGE HEALTHCARE INC.

2019 OMNIBUS INCENTIVE PLAN

(Non-Employee Directors)

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the Change Healthcare Inc. 2019 Omnibus Incentive Plan (the
“Plan”), Change Healthcare Inc. (the “Company”) and the Participant agree as
follows. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

1. Grant of Restricted Stock Units.     Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock upon the vesting of such Restricted Stock Unit). The
Company may make one or more additional grants of Restricted Stock Units to the
Participant under this Restricted Stock Unit Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Restricted Stock Unit Agreement to the extent
provided therein. The Company reserves all rights with respect to the granting
of additional Restricted Stock Units hereunder and makes no implied promise to
grant additional Restricted Stock Units.

2. Vesting.     Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest and the restrictions on such Restricted Stock
Units shall lapse as provided in the Grant Notice. With respect to any
Restricted Stock Unit, the period of time that such Restricted Stock Unit
remains subject to vesting shall be its Restricted Period.

3. Settlement of Restricted Stock Units.     The provisions of Section 9(d)(ii)
of the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Restricted Stock Units Upon Termination.     Unless otherwise
determined by the Committee, in the event of the Participant’s Termination for
any reason:

(a) all vesting with respect to the Restricted Stock Units shall cease (after
taking into account vesting of Restricted Stock Units as set forth in the Grant
Notice); and

(b) the unvested Restricted Stock Units shall be forfeited to the Company by the
Participant for no consideration as of the date of such Termination.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to service shall include the Board, the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.



--------------------------------------------------------------------------------

 

4

6. Non-Transferability    . The Restricted Stock Units are not transferrable by
the Participant except to Permitted Transferees in accordance with Section 13(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
Restricted Stock Units, or of the rights represented thereby, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
assignment or transfer the Restricted Stock Units shall terminate and become of
no further effect.

7. No Rights as Stockholder.     The Participant or a Permitted Transferee of
the Restricted Stock Units shall have no rights as a stockholder with respect to
any share of Common Stock underlying a Restricted Stock Unit unless and until
the Participant shall have become the holder of record or the beneficial owner
of such Common Stock, and no adjustment shall be made for dividends or
distributions or other rights in respect of such share of Common Stock for which
the record date is prior to the date upon which the Participant shall become the
holder of record or the beneficial owner thereof.

8. Dividend Equivalents    . The Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments (upon the payment by the Company of
dividends on shares of Common Stock), which shall accrue in cash without
interest and shall be delivered in cash. Accumulated dividend equivalents shall
be payable at such time as the Restricted Stock Units vest as set forth in the
Grant Notice. For the avoidance of doubt, dividend equivalents accrued in
respect of Restricted Stock Units shall only be paid to the extent the
underlying Restricted Stock Unit becomes a vested Restricted Stock Unit, and to
the extent that any Restricted Stock Units are forfeited and not vested, the
Participant shall have no right to such dividend equivalent payments.

9. Tax Withholding.     The provisions of Section 13(d) of the Plan are
incorporated herein by reference and made a part hereof. In addition, the
Committee, subject to its having considered the applicable accounting impact of
any such determination, has full discretion to allow the Participant to satisfy,
in whole or in part, any additional income, employment and/or other applicable
taxes payable by the Participant with respect to an Award by electing to have
the Company withhold from the shares of Common Stock otherwise issuable or
deliverable to, or that would otherwise be retained by, the Participant upon the
grant, vesting or settlement of the Award, as applicable, shares of Common Stock
having an aggregate Fair Market Value that is greater than the applicable
minimum required statutory withholding liability (but such withholding may in no
event be in excess of the maximum statutory withholding amount(s) in the
Participant’s relevant tax jurisdictions). Notwithstanding the foregoing, the
Participant acknowledges and agrees that to the extent consistent with
applicable law and the Participant’s status as an independent consultant for
U.S. federal income tax purposes, the Company does not intend to withhold any
amounts as federal income tax withholdings under any other state or federal
laws, and the Participant hereby agrees to make adequate provision for any sums
required to satisfy all applicable federal, state, local and foreign tax
withholding obligations of the Company which may arise in connection with the
grant of the Restricted Stock Units.

10. Notice.     Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Company’s
General Counsel or its designee, and all notices or communications by the
Company to the Participant may be given to the Participant personally or may be
mailed to the Participant at the Participant’s last known address, as reflected
in the Company’s records. Notwithstanding the above, all notices and
communications between the Participant and any third-party plan administrator
shall be mailed, delivered, transmitted or sent in accordance with the
procedures established by such third-party plan administrator and communicated
to the Participant from time to time.



--------------------------------------------------------------------------------

 

5

11. No Right to Continued Service.     This Restricted Stock Unit Agreement does
not confer upon the Participant any right to continue as an employee, director
or service provider to the Company.

12. Binding Effect.     This Restricted Stock Unit Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

13. Waiver and Amendments.     Except as otherwise set forth in Section 12 of
the Plan, any waiver, alteration, amendment or modification of any of the terms
of this Restricted Stock Unit Agreement shall be valid only if made in writing
and signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

14. Governing Law.     This Restricted Stock Unit Agreement shall be construed
and interpreted in accordance with the laws of the State of Delaware, without
regard to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Unit Agreement, the Grant Notice or the Plan
to the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Unit Agreement, the Grant Notice or
the Plan, the Participant hereby submits to the exclusive jurisdiction of and
venue in the courts of Delaware.

15. Plan.     The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.

16. Exhibit for Non-U.S. Participants.     If the Participant is residing and/or
working outside of the United States, the Restricted Stock Units shall be
subject to any special provisions set forth in Exhibit A to this Restricted
Stock Unit Agreement. If the Participant becomes based outside the United States
while holding any Restricted Stock Units, the special provisions set forth in
Exhibit A shall apply to the Participant to the extent that the Company
determines that the application of such provisions is necessary or advisable for
legal or administrative reasons. Moreover, if the Participant relocates between
any of the countries included on Exhibit A, the special provisions set forth in
Exhibit A for such country shall apply to the Participant to the extent that the
Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons. Exhibit A constitutes part of
this Restricted Stock Unit Agreement.

17. Section 409A.     It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.